Judgment reversed on the law and the facts, with costs, and complaint dismissed, with costs. Inconsistent findings of fact and conclusions of law are reversed and new findings and conclusions will be made in accordance herewith. In our opinion, the quitclaim deed from Shults to the plaintiff, dated August 25, 1930, was void under section 260 of the Real Property Law, because, for a period of at least ten years prior thereto, the defendants and their predecessors and tenants had been in the actual physical possession, of the land in question, which possession was under a claim of title and was open, notorious, continuous, exclusive and adverse to all other persons. Young, Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.